                                   1                                       NOT FOR PUBLICATION

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     KHLOOD KHALIH SALAH,                                CASE NO. 18-cv-00470-YGR
                                   7                    Plaintiff,                           ORDER GRANTING PLAINTIFF’S MOTION
                                                                                             FOR LEAVE TO FILE PROPOSED THIRD
                                   8              vs.                                        AMENDED COMPLAINT
                                   9     CONTRA COSTA CHILDREN AND FAMILY                    Dkt. No. 88
                                         SERVICES (CFS), ET AL.,
                                  10
                                                        Defendants.
                                  11

                                  12          The Court having considered the papers filed in support of and in opposition to Plaintiff
Northern District of California
 United States District Court




                                  13   Khlood Salah’s Motion for Leave to File Proposed Third Amended Complaint (Dkt. No. 88), and
                                  14   good cause appearing therefore, the motion is GRANTED.1
                                  15          Motions for leave to amend are liberally granted. Fed. R. Civ. P. 15(a) (“Leave to amend a
                                  16   complaint should be freely given in the absence of undue delay, bad faith, undue prejudice to the
                                  17   opposing party, repeated failure to cure deficiencies, or futility.”); Foman v. Davis, 371 U.S. 178,
                                  18   182 (1962) (federal policy favors determination of cases on their merits).
                                  19          Here, the opposition does not raise undue delay, bad faith, or repeated failure to cure
                                  20   deficiencies, but instead raises questions of the sufficiency and clarity of the allegations, as well as
                                  21   the defense of collateral estoppel. The Court construes this to be an argument that the amendment
                                  22   would be futile. The Court does not find plaintiff’s proposed amendment to be futile on its face
                                  23   given that federal civil rights actions addressing conduct in the course of state dependency
                                  24   proceedings may be alleged under appropriate circumstances. Cf., e.g., Hardwick v. Cty. of
                                  25

                                  26          1
                                                  Plaintiff’s request to dismiss without prejudice defendants previously named -- David
                                  27   Twa, Constance Bravos—is GRANTED. (Motion, Dkt. No. 88, at 5:13-15.) Plaintiff indicated in
                                       her motion that she also wished to dismiss defendant Kathy Gallagher (id.), but allegations against
                                  28   Gallagher remain in the Third Amended Complaint, so no dismissal will be entered against her.
                                       Plaintiff is directed to clarify this discrepancy forthwith.
                                   1   Orange, 844 F.3d 1112, 1114–16 (9th Cir. 2017). The Court makes no finding as to whether the

                                   2   allegations here are sufficient or definite enough to state such claims. Rather, the Court finds that

                                   3   the issues raised by County defendants’ opposition are more appropriately addressed in a later

                                   4   pleading or summary judgment motion.

                                   5           However, the Court cautions plaintiff that failure to allege a clear, sufficient, non-

                                   6   conclusory basis in law and fact for liability as to each defendant may result in dismissal of her

                                   7   complaint. To the extent the parties can resolve disputes about the sufficiency of the operative

                                   8   complaint short of motion practice, they are encouraged to meet and confer and stipulate to further

                                   9   amendment of the operative complaint.

                                  10           Plaintiff shall file her Third Amended Complaint on the docket no later than April 7, 2020.

                                  11           County defendants (Contra Costa County; Suzanne Porter, Vanessa Rezos, Tandrea

                                  12   Thysell, Chau Nguyen, Peggy Henderson, John Boylan, Brittanie Mills, Joan Miller, Kathy Marsh,
Northern District of California
 United States District Court




                                  13   Kathy Gallagher) shall file their response to the Third Amended Complaint no later than April 28,

                                  14   2020.

                                  15           This order terminates Docket No. 88.

                                  16           IT IS SO ORDERED.

                                  17   Dated: March 25, 2020
                                                                                                   YVONNE GONZALEZ ROGERS
                                  18                                                          UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
